Name: Council Regulation (EU) 2016/1165 of 18 July 2016 amending Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: international affairs;  Africa;  defence
 Date Published: nan

 19.7.2016 EN Official Journal of the European Union L 193/15 COUNCIL REGULATION (EU) 2016/1165 of 18 July 2016 amending Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Decision Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 1183/2005 (2) gives effect to Decision 2010/788/CFSP and provides for certain measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo, including a freezing of their assets. (2) United Nations Security Council Resolution 2293 (2016) of 21 June 2016 amended the criteria for the designation of persons and entities to be subject to the restrictive measures set out in paragraphs 9 and 11 of United Nations Security Council Resolution 1807 (2008) and extended the provisions on the arms embargo. In Council Decision (CFSP) 2016/1173 (3) the Council decided to extend the scope of the criteria accordingly. (3) Regulatory action at the level of the Union is therefore necessary in order to give effect to it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EC) No 1183/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1183/2005 is amended as follows: (1) The following point is added to Article 1b(1): (d) technical assistance, financing or financial assistance or brokering services related to other sales and supply of arms and related materiel, as approved in advance by the Sanctions Committee;; (2) Article 2a(1) is amended as follows: (a) point (e) is replaced by the following: (e) planning, directing, or committing acts in the DRC that constitute human rights violations or abuses or violations of international humanitarian law, as applicable, including those acts involving the targeting of civilians, including killing and maiming, rape and other sexual violence, abduction, forced displacement, and attacks on schools and hospitals;; (b) point (g) is replaced by the following: (g) supporting individuals or entities, including armed groups or criminal networks, involved in destabilizing activities in the DRC through the illicit exploitation or trade of natural resources, including gold or wildlife as well as wildlife products;. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) OJ L 336, 21.12.2010, p. 30. (2) Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (OJ L 193, 23.7.2005, p. 1). (3) Council Decision (CFSP) 2016/1173 of 18 July 2016 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo (see page 108 of this Official Journal).